Title: To Alexander Hamilton from Hugh Williamson, 16 October 1793
From: Williamson, Hugh
To: Hamilton, Alexander



New York 16th Octr: 1793
Dr: Sir

At my Lodgings in Philada., Francis’s Hotel, I left three Trunks vizt large Trunk, flat Top. 1 small Trunk, portable in the Hand, both Philada made. & 1 middle sized Trunk, french manufacture, cover’d as I believe, with Hogs Skin. In this middle sized Trunk are many valuable Papers to which it may be necessary I should have access by some Friend. The Trunk has two Locks of which the Keys are inclosed. The large Lock, the Pipe being broken, can only be opened by holding the Key close to the front as it turns. You was so good as to propose taking the Care of that Trunk with the Papers. Inclosed are the Keys. Mr Francis will deliver the Trunk to any Person who may call for it at my Request. My Name I believe is on the Trunk in Ink on a Piece of Wood that passes along the Top.
Inclosed is a Line for Mr Francis. His Wife can read.   I am  With great Respect: yours

Hu Williamson
Alexa. Hamilton Esqr.

